Citation Nr: 0918102	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from March to June 1985, 
January to May 1991, August 2000 to April 2001, and February 
to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  By that rating action, the RO 
awarded service connection for PTSD; an initial 30 percent 
evaluation was assigned effective September 17, 2004--the 
date VA received the Veteran's informal claim for service 
connection for this disability.  The Veteran timely appealed 
the RO's September 2005 rating action to the Board, and this 
appeal ensued. 

By an April 2006 rating action, a Decision Review Officer 
assigned an initial 50 percent rating to the service-
connected PTSD, effective September 17, 2004.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

As the veteran is appealing the initial assignment of a 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected 
PTSD has been manifested by irritability, marital discord, 
sleep impairment, and anxiety;  more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships has not 
been demonstrated.

CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice to the Veteran was sent via a March 2005 
pre-adjudication letter.  In accordance with the requirements 
of VCAA, the letter informed the Veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Because this case involves an 
initial rating, as opposed to an increased rating, the 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) are not applicable.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including a March 2005 VA PTSD 
examination report.  A copy of this report has been 
associated with the claims file.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided herein.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds,
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra, and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




II.  Merits Analysis 

The veteran contends that his PTSD-related symptoms include, 
but are not limited to, continuous depression, marital 
discord, anxiety, and sleep impairment.  Thus, he maintains 
that his PTSD is more reflective of a 70 percent rating, as 
opposed to the currently assigned 50 percent rating. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); 
but see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
(regarding staged ratings in cases where service connection 
had previously been established).  Here, in the analysis 
below, the Board has found no medical evidence of record that 
would warrant staged ratings in excess of the currently 
assigned initial 50 percent evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).


By a September 2005 rating action, the RO granted service 
connection for PTSD; an initial 30 percent rating was 
assigned from September 17, 2004, the date of receipt of the 
appellant's informal claim for service connection for this 
disability.

The RO granted service connection, in part, on the Veteran's 
DD 214, Certificate Of Release Or Discharge From Active Duty, 
received by the RO in May 2004, reflecting that he was 
assigned to the 115th Military Police Company in Operation 
Enduring/Iraqi Freedom.  Report of activities of the 115th 
Military Police Company showed the unit was involved in 
numerous missions, to include, but not limited to, combat 
patrols.  Several members of the unit were killed in action 
(KIA).
 
The RO also based its award of service connection for PTSD on 
VA outpatient reports, dated from July 2004 to February 2005.  
These reports reflect that after the Veteran had returned 
from Iraq, he experienced hyperarousal, anxiety, sleep 
disturbance, and emotional withdrawal.  He was prescribed 
medication.  In August 2004, the Veteran was assigned a 
Global Assessment of Functioning (GAF) score of 48.  (See, 
August 2004 VA outpatient report).  A November 2004 mental 
status evaluation of the Veteran revealed that he was anxious 
and had poor concentration.  A diagnosis of PTSD was entered.  

Pursuant to 38 C.F.R. § 4.130 (2008), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran's service-connected 
PTSD does not warrant an initial evaluation in excess of the 
currently assigned 50 percent rating at anytime during the 
appeal period.  Concerning industrial impairment, the 
evidence reflects that during the appeal period, the veteran 
was employed full-time as a correctional officer at a 
minimum-security prison, albeit with a brief hiatus due to 
"stress" in March 2005.  (See, VA examination and 
outpatient reports, dated in March and December 2005).  Thus, 
and as indicated by the March 2005 VA examiner, the Veteran's 
PTSD-related symptoms have had, at most, only a "moderate 
negative impact" on his ability to obtain and maintain 
physical or sedentary employment.  

Regarding social impairment, VA assigned the Veteran a GAF 
score of 48 in August 2004 and October 2005--a score that is 
indicative of serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  This 
finding is supported by a March 2005 VA examiner's conclusion 
that the Veteran's PTSD had caused a "major interference" 
with his social functioning and VA outpatient reports, 
reflecting that there was marital discord between the Veteran 
and his wife.  Yet, the March 2005 VA examination report also 
reflects that the Veteran reported being close to his father, 
three children and two cousins.  He also had two close 
friends, and enjoyed performing household chores and driving 
his children to school.  (See, March 2005 VA PTSD examination 
report). 

VA outpatient treatment reports, dating from July 2004 to 
February 2006, are essentially devoid of the symptoms listed 
in the criteria for a 70 percent evaluation (i.e., suicidal 
ideation, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affective the 
ability to function independently, impaired impulse control, 
and neglect of personal hygiene).  These reports uniformly 
disclose that that absent moderate depression, fair 
concentration and mild (italics added for emphasis) 
anxiousness, the Veteran was found to have been oriented in 
all spheres, well groomed, and had normal speech and 
language.  His insight and judgment were preserved.  He 
denied having any suicidal or homicidal ideation.  (See, 
October 2005 VA outpatient report).  In fact, in November 
2005, the Veteran's symptoms were noted to have improved.  He 
denied having any suicidal or homicidal ideation.  (See, 
November 2005 VA outpatient report).  

The symptoms listed in the revised criteria for a 70 percent 
evaluation have not been shown in this case, and there is no 
evidence indicating that the Veteran's psychiatric impairment 
results in the degree of social and occupational impairment 
contemplated by a 70 percent evaluation.
Thus, given the veteran's ability to maintain employment and 
family relationships, and an absence of the psychiatric 
criteria necessary for a 70 percent rating, an initial 
evaluation in excess of the currently assigned 50 percent is 
not warranted at anytime during the appeal period.  
Fenderson, supra. 

III.  Extraschedular Evaluation

In this case, PTSD has not required any periods of 
hospitalization.  The rating provided in this decision 
contemplate the actual impairment in occupational function 
caused by the service-connected PTSD.  There is no evidence 
that the veteran's PTSD has caused marked interference with 
employment beyond that contemplated in the rating schedule.

During the appeal period, the veteran retained employment as 
a correctional officer at a minimum-security prison, albeit 
with a brief hiatus due to "stress."  Thus, the veteran's 
service-connected PTSD has not presented such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1) (2008).  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted. Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

For the entire appeal period, an initial evaluation in excess 
of 50 percent for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


